Exhibit 10.1


SEABRIGHT INSURANCE HOLDINGS, INC.
BONUS PLAN 2008


OBJECTIVE:

To provide a positive incentive to achieve and exceed the board approved budget
goals for a calendar year. Act as a complement to our overall “pay for
performance” compensation program by augmenting our long-term stock option plan
and competitive base salary.


PLAN:

Plan consists of three distinct benchmarks of achievement. They are as follows:

  1. Threshold – adjustment to target value at which a reduced bonus pool is
earned and below which no bonus pool is earned.


  2. Target – the value at which a full bonus pool is earned and is equal to the
board approved after-tax GAAP profit for year, adjusted to exclude all capital
gains and losses.


  3. Maximum – the value at which the maximum bonus pool is earned which is
capped at 200% of the pool earned at target.



PLAN OUTLINE:

I) Each bonus-qualified position (manager and above) that is eligible for
participation in any pool that may be earned has a pre-designated percentage
that is applied against base salary. Such percentages range from 5% to 65% at
target.


II) Each year the Compensation Committee approves the annual bonus plan and
approves the values for the establishment of any bonus pool. The Compensation
Committee shall further approve the individual award of bonuses paid to Section
16 designated officers. The Compensation Committee may revise the annual bonus
plan from time to time to take into account and adjust for equity added to the
Corporation from capital raising activities.


III) The plan consists of two major components:


  i) Board approved corporate after-tax earnings, adjusted for the elimination
of capital gains and losses, must be achieved within the board-approved values
before a bonus pool is established. Approved earnings are inclusive of bonus
payments at target.


- 1 -



--------------------------------------------------------------------------------



  ii) If a “bonus pool” is earned, the next component establishes the amount a
bonus eligible employee will receive.


  • Individual bonus amounts are calculated, based upon the accomplishment of
individual pre-agreed business unit or department quantitative goals, plus
selected individual personal achievement goals.



  • All such values shall be contained in a formal “Bonus Exhibit” which is
agreed upon and signed by the bonus eligible employee and the responsible
executive officer.


IV) All individual employee bonus amounts that may result from the application
of the plan are subject to modification based upon the sole discretion of the
supervising executive officer, and the CEO.


V) Prior to the payment of any bonus amounts, a schedule shall be created
listing each participant and the recommended amount for each. Such list must be
submitted to the Chief Executive Officer for approval.


VI) Payment of any earned bonus shall be made on or about March 15, immediately
after the close of the bonus eligible calendar year.


- 2 -



--------------------------------------------------------------------------------